Citation Nr: 0730719	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for actinic keratosis, 
claimed as skin cancer, to include as a result of exposure to 
ionizing radiation.

2.  Entitlement to service connection for benign prostate 
hypertrophy, to include as a result of exposure to ionizing 
radiation.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as a result of exposure 
to ionizing radiation.

4.  Entitlement to service connection for a bilateral hip 
disability, to include as a result of exposure to ionizing 
radiation.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoporosis, to include as a result of exposure to ionizing 
radiation.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bone disorder, claimed as metabolic bone disorder, to include 
as a result of exposure to ionizing radiation.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
kidney disability, to include as a result of exposure to 
ionizing radiation.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
circulation disorder, claimed as poor circulation in the 
legs, to include as a result of exposure to ionizing 
radiation.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disorder of the testes, claimed as cysts on the testicles, to 
include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had a period of active, honorable service from 
January 1956 to December 1959.  He also had a period of 
service under conditions other than honorable from January 
1961 to September 1961.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Detroit RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the June 2007 Travel Board hearing, the veteran and his 
representative indicated that the veteran's Social Security 
Administration (SSA) disability file may contain expert 
medical testimony linking one or more of the veteran's 
disabilities to his in-service radiation exposure.  The Court 
has held that VA has a duty to attempt to secure all SSA 
records that are relevant to a veteran's claim for disability 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Thus, the RO must obtain complete copies of all SSA 
decisions and the records utilized in deciding the veteran's 
claim for SSA disability benefits.  Because it is unclear 
which disabilities may have been addressed in the SSA 
records, the Board will remand all of the issues on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any outstanding 
SSA records pertaining to any disability 
adjudication, to include any 
administrative decisions and any evidence 
relied upon in rendering the decision(s). 
If any of the above records are not 
available, that fact should be 
specifically noted in the claims folder.

2.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal.  If any issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



